In re K.R.; — Other; Applying For Supervisory and/or Remedial Writs, Parish of *574Orleans, Juvenile Court Orleans Parish, No. 2014-149-08-FS-C; to the Court of Appeal, Fourth Circuit, No. 2015-C-0890.
Because the state in response to our request for an opposition acknowledges that the juvenile remains under the purview of the Families in Need of Services (FINS) program, we deny, the writ and lift the stay, .
JOHNSON, C.J., additionally concurs. I encourage the use of resources at the Juvenile Court level to deal with drug use.